Exhibit 10.45

[Duane Reade Holdings, Inc. Letterhead]

Mr. Joseph C. Magnacca

520 W. 19th Street

Apartment 6A

New York, NY 10011

Dear Mr. Magnacca:

As you know, Duane Reade Holdings Inc., a Delaware corporation (the “Company”),
Walgreen Co., an Illinois corporation (“Buyer”), Duane Reade Shareholders, LLC,
a Delaware limited liability company, (“Seller Representative”) and the other
stockholders of the Company (together with the Seller Representative, the
“Sellers”), entered into a Securities Purchase Agreement, effective February 17,
2010 (as amended and restated from time to time, the “Purchase Agreement”) that,
upon consummation of the transactions contemplated thereby (the “Transaction”),
will result in the Company becoming wholly-owned by Buyer.

Therefore, subject to the consummation of the Transaction (the “Closing”),
Seller Representative, the Company and you each agree to the following:

1. Definitive Payment. Subject to your continued employment through the Closing,
you will receive a lump sum cash payment (the “Special Closing Payment”) in a
pre-tax amount equal to (a) $892,500, minus (b) any amounts you receive pursuant
to the terms of the Purchase Agreement in respect of your then-outstanding
options to purchase Company common stock, granted under the Company’s Management
Stock Option Plan (“Options”), which Options shall be cancelled immediately
prior to the Closing, and minus (c) any amounts you receive pursuant to the
terms of any other existing contractual commitments that are contingent, in
whole or in part, on the occurrence of the Transaction. The Special Closing
Payment shall be paid by wire on the Closing Date (as defined in the Purchase
Agreement) to the account information provided by you to the Company in advance
of the Closing. Exhibit A to this letter sets forth your Options that are
outstanding as of the date hereof.

2. Contingent Payment. Subject to your continued employment through the Closing,
you will be eligible to receive a lump sum cash payment (the “Contingent
Additional Payment”) in a pre-tax amount equal to 10.50% of the amount of the
Available Pool. For purposes of this letter, “Available Pool” means an amount
not in excess of $2,500,000, as determined by the persons who are members on the
date hereof of the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”), in their sole discretion, based on
(1) the achievement of the Company’s financial budget for the 2010 fiscal year
during the period from the beginning of the 2010 fiscal year through the Closing
and (2) in connection with the transactions



--------------------------------------------------------------------------------

contemplated by the Purchase Agreement, (A) successful resolution for the
account of both Buyer and Sellers of the following matters described in the
Company Disclosure Letter (as defined in the Purchase Agreement): (a) Item 3 of
Schedule 3.9(a), Item 1 of Schedule A(ii), Item 1 of Schedule 8.3(c)(ii)(A) and
Item 1 of Schedule 9.12(i); (b) Item 14 of Schedule 3.12; (c) Item 7 of Schedule
3.16(a), Item 1 of Schedule A(i) and Items 1 and 2 of Schedule 9.13; and
(d) Item 3 of Schedule 3.16(a), Item 2 of Schedule A(ii) and Item 2 of Schedule
9.12(ii) and (B) release of all indemnities without cost to Sellers. The
Contingent Additional Payment, if any, shall be paid promptly following (but in
no event more than 75 days after) the final determination of indemnification
obligations relating to the representations and warranties under the Purchase
Agreement.

3. No Company Liability After Closing. Except as provided in Paragraph 8 below,
from and after the Closing, the Company shall have no liability for payment of
the Special Closing Payment (to the extent not paid on the Closing Date) or any
Contingent Additional Payment, and from and after the Closing, Seller
Representative shall be solely liable for any payments to be made hereunder.

4. Subject to Transaction. You shall be eligible to receive the Special Closing
Payment and the Contingent Additional Payment only if the Closing occurs. If the
Closing does not occur, this letter shall be null and void ab initio, and shall
have no legal force or effect. For the avoidance of doubt, the Special Closing
Payment and the Contingent Additional Payment, if any, are payable only in
respect of the Transaction as contemplated by the Purchase Agreement, and shall
not apply to any other transaction with Buyer or any other person or entity.

5. Shareholder Approval Condition. To the extent that any portion of either or
both of the Special Closing Payment and the Contingent Additional Payment would
be an “excess parachute payment” (within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended, (the “Code”) and the regulations
thereunder) (any such portions, the “Potential Parachute Payments”), then
payment of the Potential Parachute Payments shall be subject to, and conditioned
upon, shareholder approval of the Special Closing Payment and the Contingent
Additional Payment obtained in accordance with the requirements of
Section 280(G)(b)(5) of the Code, and the regulations promulgated thereunder
(which approval may only be effectively obtained in connection with the
disclosure of the Transaction to the Company’s stockholders). For the avoidance
of doubt, the payment of the portions of the Special Closing Payment and
Contingent Additional Payment that are not Potential Parachute Payments are not
subject to or conditioned upon obtaining such shareholder approval.

6. No Effect on 2009 Annual Bonus. The opportunities to receive the Special
Closing Payment and the Contingent Additional Payment shall not affect your
annual bonus opportunity for the Company’s 2009 fiscal year.

7. Withholding Taxes. The Company and/or Seller Representative may withhold from
any amounts payable in respect of the Special Closing Payment and the Contingent
Additional Payment such U.S. federal, state and local taxes as may be required
to be withheld pursuant to any applicable law or regulation.

 

2



--------------------------------------------------------------------------------

8. Cooperation Following the Closing. Notwithstanding the provisions of
Paragraph 3 above, the Company agrees to provide Seller Representative with such
information as is reasonably needed for Seller Representative to determine the
tax and withholding obligations applicable to the Special Closing Payment and
the Contingent Additional Payment and to cooperate with Seller Representative as
is reasonably necessary to satisfy any withholding and reporting obligation that
may apply to the Special Closing Payment and the Contingent Additional Payment.

9. No Other Special Transaction Payments. Other than payments in respect of
Options and pursuant to any previously existing contractual agreements described
in clauses (b) and (c) of Paragraph 1 above, respectively, you acknowledge that
the Special Closing Payment and the Contingent Additional Payment (and similar
payments to other selected members of Company management), and any retention
payments that may become payable by Buyer to you following the Closing in
accordance with a separate letter agreement between you and the Buyer, represent
the entire consideration to be payable to you in connection with the
Transaction. For the avoidance of doubt, the foregoing provisions of this
Paragraph 9 do not preclude you in any way from receiving any proceeds pursuant
to the Purchase Agreement from the realization of your investments in the
Company’s common stock or Series A preferred stock, or pursuant to awards under
the Company’s Phantom Stock Plan.

10. Governing Law. The interpretation, construction and performance of this
award letter shall be governed by and construed and enforced in accordance with
the internal laws of the State of New York without regard to its principles of
conflicts of laws.

11. IRC Section 409A. This letter is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder (“Section 409A”), or an exemption or
exclusion therefrom, and, with respect to amounts that are subject to
Section 409A, shall in all respects be administered in accordance with
Section 409A. Notwithstanding the foregoing, you shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on or
for your account in connection with this letter (including any taxes and
penalties under Section 409A), and neither the Company, the Seller
Representative nor any of their affiliates shall have any obligation to
indemnify or otherwise hold you harmless from any or all of such taxes or
penalties.

12. Entire Agreement; Amendments. This letter and the Purchase Agreement (to the
extent related to the calculation of the Special Closing Payment and the
Contingent Additional Payment) constitute the entire agreement and understanding
of the parties regarding the subject matter of this letter and supersedes all
previous agreements, arrangements, communications, and understandings relating
to such subject matter. This letter may be amended, modified, superseded, or
canceled, and any of the terms thereof may be waived, only by a written document
signed by a duly authorized officer of the Seller Representative and you.

 

3



--------------------------------------------------------------------------------

13. Company Not a Party From and After the Closing. From and after the Closing,
the Company shall no longer be a party to this letter.

14. Miscellaneous. This letter agreement is entered into on March 18, 2010 and
amends and restates the letter agreement you entered into with the Company and
Seller Representative on February 17, 2010 (the “Original Letter”). The parties
acknowledge and agree that, notwithstanding anything to the contrary contained
herein, this letter agreement shall be effective as of the time of the execution
and delivery of the Original Letter (the “Effective Time”), and, accordingly,
the temporal phrases and words “the date hereof,” “existing” and any
substantially similar phrase or word used herein shall be deemed to refer or
relate to the Effective Time as if this amended and restated letter were
delivered at such time.

 

4



--------------------------------------------------------------------------------

15. Counterparts. This letter may be signed in counterparts (including via
facsimile and electronic image scan (PDF)), each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

DUANE READE HOLDINGS, INC. By:  

/s/ JOHN A. LEDERER

  Name:   John A. Lederer   Title:   Chairman and CEO DUANE READE SHAREHOLDERS,
LLC By:  

/s/ TYLER J. WOLFRAM

  Name:   Tyler J. Wolfram   Title:   Vice President and Secretary

 

AGREED TO AND ACCEPTED BY:

/s/ JOSEPH C. MAGNACCA

Joseph C. Magnacca

 

5



--------------------------------------------------------------------------------

EXHIBIT A

Outstanding Options

 

Holder

   Number of shares of
Common Stock subject
to Company Option    Exercise price per
share    Date of grant

Joseph C. Magnacca

   30,000    $ 100.00    09/29/08

Joseph C. Magnacca

   20,000    $ 100.00    09/29/08

 

6